375 U.S. 22 (1963)
SHOCKEY
v.
ILLINOIS.
No. 20, Misc.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF ILLINOIS.
John R. Snively for petitioner.
William G. Clark, Attorney General of Illinois, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Illinois for further consideration in light of Douglas v. California, 372 U.S. 353.
MR. JUSTICE HARLAN, for the reasons stated in Daegele v. Kansas, ante, p. 1, would have withheld disposition of this petition for certiorari until the disposition, after argument, of that case.